Title: To Alexander Hamilton from Robert Morris, 12 September 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 12. Septem. 1782
Sir,

Enclosed you will find Copies of my Letters of the twenty-ninth and thirtieth of July to Congress. I know not what Determinations they may come to on these Subjects but I transmit the Letters that you may be possessed of the Matter, fully obviate Misrepresentations, and inculcate at proper Opportunities those Principles of national Integrity which are essential to our Safety.
I am Sir with Esteem    your most obedient Servt.

RM


P.S. You will also find enclosed Acts of Congress of the fourth and tenth Instant.

